DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17808353, entitled: SURFACE-MOUNTABLE RAZOR HOLDER, filed on 06/23/2022.  Claims 1-17 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-8, 10-12, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-9 of U.S. Patent No. 10,357,093. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same structure as the claimed invention.
Conflicting claims
17/808,353
U.S. Pat. 10,357,093
1, 8, 10, 16
1, 4
3, 11
8, 9
4, 12
5
6, 14
6
7, 15
7



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckler (U.S. Pat. D253150) in view of Provost et al. (U.S. Pat. 9730500).
Regarding claim 1, Heckler discloses a combination comprising: a safety razor having one or more blades housed within a razor head that is removably coupled to a handle of the safety razor, the handle containing a material (as seen in Fig. 1 below); where, in side view, the handle has an interior surface, and opposed longitudinal ends of the interior surface tangentially define an obtuse angle (the Examiner notes that the angle between the head of the razor, the center of the handle, and the lower tip of the handle, creates an obtuse angle); and a surface-mountable razor holder comprising a rear-facing component having a rear surface to mount the holder to an exterior environmental surface (via mounting holes shown in Fig. 5 below); a front-facing component attached to the rear-facing component, the front-facing component having a front surface to engage the interior surface of the handle (as seen in Fig. 6 below); and a magnet disposed in a cavity formed between the rear-facing component and the front-facing component (shown in Fig. 6 below); where the safety razor is removably secured to the front surface of the holder via attraction of the magnet and the material (as seen in Fig. 1).
Regarding claim 10, Heckler discloses a combination comprising: a safety razor having one or more blades housed within a razor head that is removably coupled to a handle of the safety razor, the handle containing a material (as seen in Fig. 1 below); and a surface-mountable razor holder comprising a rear-facing component having a rear surface to mount the holder to an exterior environmental surface (via mounting holes shown in Fig. 5 below); a front-facing component attached to the rear-facing component, the front-facing component having a front surface to engage the interior surface of the handle (as seen in Fig. 6 below); and a magnet disposed in a cavity formed between the rear-facing component and the front-facing component (shown in Fig. 6 below); where the safety razor is removably secured to the front surface of the holder via attraction of the magnet and the material (as seen in Fig. 1).
With regards to claims 1 and 10, Heckler is discussed above, and teaches the combination of the holder and razor, but fails to explicitly teach a ferrous material.  Provost teaches a magnet for securing the razor (as discussed in col. 4, lines 6-9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Heckler with a ferrous material, in order to ensure proper interaction with the magnet when the handle is in the holder, as taught to be desirable by Provost (see discussion in col. 4, lines 9-11).  
	Regarding claim 2, Heckler discloses the combination, where, in side view, the interior surface generally defines a curve (see side view in Fig. 6 below).  The Examiner notes that the interior surface curves from top to bottom, as seen in Fig. 6.
	Regarding claims 3 and 11, Heckler discloses the combination, where the front facing component is attached to the rear- facing component by one of mechanical, chemical, and integral molding means.  The Examiner notes that the rear-facing component appears to be attached to the front-facing component by mechanical means, as shown in Fig. 5.
Regarding claims 8 and 16, Heckler discloses the combination, where the front surface is configured to magnetically secure the shaving razor in an upright position (as seen in Fig. 1 below).
	Regarding claims 9 and 17, Heckler discloses the combination, where the ferrous material is one of affixed, implanted, and co-molded into the handle of the safety razor (as seen in Fig. 1 below).  The Examiner notes that the ferrous material appears to be either implanted or co-molded into the handle of Heckler, as seen in Fig. 1.




    PNG
    media_image1.png
    402
    479
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    375
    336
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    293
    401
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heckler in view of Kushner (U.S. Pat. 3842980).
	Regarding claims 5 and 13, Heckler is discussed above and teaches the combination, where the holder is secured to the exterior environmental surface (by mounting holes, as shown in Fig. 5).  However, Heckler fails to teach where the holder is secured to the exterior environmental surface by an adhesive bond.  Kushner teaches a surface-mountable holder 12 comprising: a rear surface 16 adapted to be coupled with an exterior environmental surface 48 by an adhesive bond 46.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear surface of Heckler’s holder with an adhesive, in order to allow the holder to be readily applied to any suitable surface (as discussed in col. 3, lines 11-14).
Allowable Subject Matter
Claims 4, 6-7, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional magnetic mounting mechanisms for holding an array of objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        28-Sep-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632